 Case 6:20-cr-00013-EKD Document 48 Filed 06/29/21 Page 1 of 3 Pageid#: 133




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                LYNCHBURG DIVISION

 UNITED STATES OF AMERICA                       )
                                                )
                                                )   Criminal Case # 6:20-CR-00013
 V.                                             )
                                                )
 CHERIE ANNE WASHBURN                           )

            NOTICE PURSUANT TO FEDERAL RULE OF EVIDENCE 404(b)

       The United States, by counsel, hereby provides notice of its intent to introduce evidence at

trial of other crimes, wrongs, or acts described below, pursuant to Federal Rule of Evidence 404(b).

The United States sets forth below certain evidence it intends to offer for the jury’s consideration at

trial, and hereby offers notice of that intent. The matters set forth in this notice are admissible for

other purposes, including as direct and intrinsic evidence of the charges in the Indictment. As such,

this notice does not concede that Rule 404(b) is the only basis for admission. This notice is

provided, however, to provide fulsome discovery and to preserve the government’s right to offer

this evidence during the trial including as Rule 404(b) evidence. The government reserves the

right to supplement this notice as necessary.

       1.      On or about May 29, 2018, the Defendant drafted and obtained victim C.A.’s

signature on a handwritten, notarized document that stated as follows:

       I Carol W. Adams and [sic] satisfied with the efforts of Cherie A. Washburn as she
       acted as my POA, Attorney in Fact, I understand she did her best to carry out my
       wishes and I asked and agreed to have her manage my money as best she could
       knowing she had also agreed to take care of me should my funds run out. Cherie A.
       Washburn was my friend and cared for me for many years, u hold her harmless if
       any monies were not handled greatly or well. Cherie Washburn had my blessing in
       every transaction she made. She spoke with me regularly and I love her and the care
       she gave me. I blessed her with some of my money because she was like a daughter
       to me and I knew she would always care for me. Any money she has of mine is hers
       in case I need her to care for me in the future.



                                                    1
 Case 6:20-cr-00013-EKD Document 48 Filed 06/29/21 Page 2 of 3 Pageid#: 134




The Government anticipates that its evidence will show the Defendant did not read the document to

victim C.A. before she signed and that a notary was not present at the time. The Government also

anticipates presenting evidence that Washburn later caused the document to be notarized. The

Government offers this evidence for the purpose of demonstrating intent and absence of mistake,

specifically that the Defendant knew that she had misappropriated funds from C.A. and sought to

conceal this fact.

        2.      On or about May 30, 2018, the Defendant attached the above-reference document to

a text message sent to C.A.’s new financial Power of Attorney (“POA”), D.H. The text message

stated, in part, “I know you are taking over for [C.A.] and I think that’s great.” On or about June 5,

2018, the Defendant caused C.A. to execute a new P.O.A. agreement, again making Defendant C.A.’s

POA. On or about June 14, 2018, the Defendant sent a text message to D.H. stating that Defendant

was C.A.’s POA. The text directed D.H. to contact the Defendant’s attorney with questions and

threatened legal action “if you attempt to contact my work in anyway.” The Government offers this

evidence for the purpose of demonstrating intent and absence of mistake, specifically that the

Defendant knew that she had misappropriated funds from C.A. and sought to conceal this fact.

        3.      The Defendant was terminated from her position as an Assistant Commonwealth

Attorney in Campbell County due, in part, to false statements she made to her supervisor. The

Government intends to offer this evidence pursuant to Rule 405(b) should the Defendant seek to

introduce evidence regarding her character as a defense. The Government also intends to introduce

this evidence on cross-examination pursuant to Rule 608(b).




                                                  2
 Case 6:20-cr-00013-EKD Document 48 Filed 06/29/21 Page 3 of 3 Pageid#: 135




                                                      Respectfully submitted,

                                                      DANIEL P. BUBAR
                                                      Acting United States Attorney
                                                      for the Western District of Virginia


                                                      /s/ Michael A. Baudinet
                                                      Michael A. Baudinet (VSB No. 83633)
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      P.O. Box. 1709
                                                      Roanoke, VA 24008
                                                      TEL (540) 857-2250
                                                      FAX (540) 857-2614
                                                      Michael.Baudinet@usdoj.gov

                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2021 I electronically filed the foregoing Notice Pursuant

to Federal Rule of Evidence 404(b) with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to counsel of record.

                                                      Michael A. Baudinet
                                                      Assistant United States Attorney
                                                      VSB # 83633




                                                  3
